Citation Nr: 1546465	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  12-11 120	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus with erectile dysfunction and onychomycosis, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for left upper extremity diabetic neuropathy, currently evaluated as 40 percent disabling.

3.  Entitlement to an increased rating for right upper extremity diabetic neuropathy, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for left lower extremity diabetic neuropathy, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for right upper extremity diabetic neuropathy, currently evaluated as 10 percent disabling.

6.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) prior to December 3, 2013.

7.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus and service-connected posttraumatic stress disorder (PTSD) and as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Robert Chisolm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to November 1968.  He
also had a period of other than honorable service from April 1969 to June 1973.  A
December 1978 administrative decision found that the latter period of service was
dishonorable for VA purposes and that the Veteran was not entitled to benefits
based on that period of service.

This matter came before the Board of Veterans' Appeals (Board) on appeal
from May 2006, January 2009, and November 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco Texas.  

The Veteran testified before the undersigned Veterans Law Judge in May 2010 regarding the issue of entitlement to service connection for hypertension.  A transcript of that proceeding is of record.

The Veteran had requested an additional hearing regarding the other issues on appeal; however, he subsequently withdrew that hearing request. See May 2015 statement.

The Board remanded the issue of entitlement to service connection for hypertension for further development in November 2010 and November 2012.  In a May 2013 decision, the Board denied the Veteran's claim for service connection for hypertension.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in March 2014, the Court granted the parties' Joint Motion for Remand (Joint Motion) and vacated the Board's May 2013 decision.  The Board remanded the issue for further development in August 2014.  That development was completed, and the issue has since been returned to the Board for appellate review.

In a November 2013 rating decision, the RO granted an increased rating of 40 percent for left upper extremity diabetic neuropathy, effective November 22, 2011.  The issue of an increased rating for peripheral neuropathy of the left upper extremity remains on appeal. Nevertheless, a claimant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and a claim remains in controversy where less than the maximum benefit available is awarded. AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the issue remains on appeal.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to an increased evaluation for diabetes mellitus with erectile dysfunction and onychomycosis and for diabetic neuropathy of all four extremities and to TDIU prior to December 3, 2013, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's hypertension did not manifest in service or within one year thereafter, and it is not causally or etiologically related to the Veteran's military service, including herbicide exposure, or to a service-connected disability.


CONCLUSION OF LAW

Hypertension was not incurred in active service may not be presumed to have been so incurred and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 US CA §§ 1110, 1112, 1113 (West 2014) 38 C F R §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473   (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b)  require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, the Board does acknowledge that the RO did not provide the Veteran with completely adequate notice prior to the initial decision in May 2006.  Nevertheless, the RO did send the Veteran letters in January 2006 and September 2006.  The Board finds that any defect with respect to the timing of the notice requirement was harmless error. 

In this regard, the Board notes that, while notice provided to the Veteran was not given prior to the first agency of original jurisdiction (AOJ) adjudication of the case, notice was provided by the AOJ prior to the transfer and certification of the Veteran's case to the Board, and the content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was provided, the Veteran's claim was readjudicated in a supplemental statement of the case (SSOC). Prickett v. Nicholson, 20 Vet. App. 370, 377-78   (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating the claim and notifying claimant of such readjudication in the statement of the case).  The claimant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices, and he has taken full advantage of these opportunities, submitting evidence and argument in support of his claim.  Viewed in such context, the furnishing of notice after the decision that led to this appeal did not compromise the essential fairness of the adjudication. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 353 F.3d 1369, 1373   (Fed. Cir. 2004).  The Veteran has had a "meaningful opportunity to participate effectively," Dingess/Hartman, and the Board finds that the present adjudication of the appeal will not result in any prejudice to the Veteran.  Therefore, with respect to the timing requirement for the notice, the Board concludes that to decide this appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  The January 2006 letter informed the Veteran of what information and evidence was necessary to substantiate the claim for service connection on both a direct and secondary basis.  The letter also notified him of the division of responsibilities in obtaining such evidence.  In addition, the September 2006 letter explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  He has not identified any outstanding records that are relevant to the claim being decided herein

The Veteran also was afforded VA examinations in April 2006, November 2009, and December 2011.  In compliance with the prior remands, an additional medical opinion was obtained in December 2012, and an additional VA examination was provided in November 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the Board finds that the VA examinations and medical opinion obtained in this case are adequate, particularly the December 2012 and November 2014 opinions, as they are predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file.  They consider all of the pertinent evidence of record, to include the statements of the appellant, and provide a complete rationale for the opinions stated, relying on and citing to the records reviewed as well as medical literature.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4) (2014).

The Veteran was also provided an opportunity to testify at a hearing with regard to his claim for service connection for hypertension before the undersigned Veterans Law Judge.  During that hearing, the undersigned Veterans Law Judge identified the issue on appeal and clarified where the Veteran had received treatment and whether there were any outstanding records.  The undersigned also inquired as to whether any of his doctors had ever provided a nexus opinion that would support his claim.  In addition, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that VA fully complied with the duties set forth in 38 C F R 3 103(c)(2) and Bryant v Shinseki, 23 Vet App 488, 492 (2010).

For these reasons, the Board concludes that VA has fulfilled the duty to notify and
assist the Veteran in this case.


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection for certain diseases, such as cardiovascular-renal disease, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened. Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. 38 C.F.R. § 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(d)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. Id.  

The diseases presumed to be associated with herbicide exposure include: chloracne or other acneform diseases consistent with chloracne, type 2 diabetes (also known as type II diabetes or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e). For purposes of this section, the term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset. 38 C.F.R. § 3.309(e), Note 2. For the purposes of § 3.307, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era. 38 C.F.R. § 3.307(a)(6)(i).  

The diseases listed at 38 C.F.R. § 3.309(e)  shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii). 

The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Notice, 67 Fed. Reg. 42600 -42608 (2002). 

Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure. See Stefl v. Nicholson, 21 Vet. App. 120   (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).

In considering the evidence of record under the laws and regulations as set forth
above, the Board concludes that the Veteran is not entitled to service connection for
hypertension.

As previously noted, the Veteran served on active duty from November 1964 to
November 1968 and from April 1969 June 1973, however, the character of
discharge for the latter period of service was other than honorable service.  As a
result, he is not entitled to benefits based on that latter period of service.

The Veteran's service treatment records are negative for any complaints, treatment,
or diagnosis of hypertension.  In fact, at his November 1968 separation
examination, the Veteran denied having high or low blood pressure, and his blood
pressure was normal at that time, as it was recorded as 126/74 (The term
"hypertension" refers to persistently high arterial blood pressure.  Medical
authorities have suggested various thresholds ranging from 140 mm Hg systolic
and from 90 mm Hg diastolic.  See Dorland's Illustrated Medical Dictionary 635 (26th ed) 1985.  Similarly, for VA rating purposes, the term hypertension means
that the diastolic blood pressure is predominantly 90 mm or greater.  The term
"isolated systolic hypertension" means that the systolic blood pressure is
predominantly 160 mm or greater with a diastolic blood pressure of less than 90
mm.  See 38 C F R § 4 104, Code 7101, Note 1 (2015)).  

Moreover the Veteran did not seek treatment immediately following his separation from service in November 1968 or for many years thereafter.  In fact, his blood pressure was normal (110/70) at the time of his April 1969 entrance examination for his second period of service.  A reenlistment examination in November 1970 also documented normal blood pressure at 118/76.  There are no other medical records documenting elevated blood pressure readings or a diagnosis of hypertension for many decades following the Veteran's military service.

With regard to the years-long evidentiary gap in this case between active service
and the earliest manifestations of hypertension, the Board notes that a prolonged
period without medical complaint can be considered, along with other factors
concerning a claimant's health and medical treatment during and after military
service, as evidence of whether an injury or a disease was incurred in service which
resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F 3d
1330, 1333 (Fed Cir 2000).  The Board must consider all of the evidence including
the availability of medical records, the nature and course of the disease or disability,
the amount of time that elapsed since military service and any other relevant facts
in considering a claim for service connection.  Id., cf Dambach v. Gober, 223 F 3d
1376, 1380-81 (Fed Cir 2000) (holding that the absence of medical records during
combat conditions does not establish absence of disability and thus suggesting that
the absence of medical evidence may establish the absence of disability in other
circumstances).  Thus, when appropriate, the Board may consider the absence of
evidence when engaging in a fact finding role.  See Jordan v Princpi, 17 Vet App
261 (2003) (Steinberg, J., writing separately) noting that the absence of evidence
may be considered as one factor in rebutting the aggravation part of the section
1111 presumption of soundness).

The Board acknowledges the Veteran s hearing testimony that he was told that he
had high blood pressure in service and that he was treated for hypertension since
shortly after service.  However, his testimony appears to refer to his second period
of service, as he claimed that he was diagnosed during his third tour in Vietnam.  
The record indicates that he served in Vietnam from January 1966 to September
1967, from February 1968 to November 1968, and from August 1970 to September
1971.  Thus, his third tour would have been during his second period of service
between April 1969 and June 1973, and he is barred from entitlement to benefits for
that period of service.  Moreover his third tour began over one year after his first
period of service.  Therefore, based on the foregoing reasons, the Board finds that
hypertension did not manifest in service or within one year thereafter.

In addition to the lack of evidence showing that hypertension manifested during
active duty service or within close proximity thereto, the evidence of record does
not link any current diagnosis to the Veteran's military service.  As noted above, the record shows that there were no complaints, treatment, or diagnosis of hypertension or elevated blood pressures in service.  As such, there is no injury disease, or event to which a current disorder could be related.  See 38 C F R § 3 159(c)(4)(i) cf. Duenas v Princzpi, 18 Vet App 512, 517 (2004), citing Paralyzed Veterans of Am. V. Secretary of Veterans Affairs, 345 F 3d 1334, 1355 57 (Fed Cir 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).  Therefore, the Board finds that hypertension did not manifest during service or for many years thereafter and have not been shown to be causally or etiologically to an event, disease, or injury in service.

The Board does acknowledge that the Veteran served in the Republic of Vietnam and is therefore presumed to have been exposed to herbicides, including Agent Orange.  However, hypertension is not included in the conditions listed in 38 C.F.R. § 3.309(e).  Therefore, service connection cannot be granted on a presumptive basis.

Moreover, as noted above, the November 2014 VA examiner opined that the Veteran's hypertension was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In so doing, he stated that the weight of the current medical literature is silent for any cause and effect relationship between herbicide exposure and the development of hypertension.  

There is no other medical evidence relating the Veteran's current hypertension to service.  Moreover, the Board finds that the opinion of the November 2014 VA examiner is of greater probative weight than the more general lay assertions made by the Veteran and/or his representative in this regard.  The medical provider has training, knowledge, and expertise on which he relied to form the opinion, and he provided a detailed rationale after reviewing the medical literature.  Therefore, the preponderance of the evidence also weighs against a finding that the Veteran's current hypertension is directly related to herbicide exposure in service.

As to the Veteran's claim that his hypertension is related to his service-connected
type II diabetes mellitus and PTSD, the Board finds that the more probative
evidence of record does not support this contention.  Although the Veteran has a
current diagnosis of hypertension and is service-connected for type II diabetes
mellitus and PTSD, the more probative evidence has not established a relationship
between these disorders.

In this regard, the April 2006 VA examiner opined that hypertension was less likely
than not due to diabetes because the two disorders were diagnosed at the same time.  
In so doing, he observed that the Veteran was apparently diagnosed with diabetes in
August 2000, but was not treated at that time, and that he also had slight systolic
hypertension that was not treated.  It was also noted that the Veteran's diabetes was
not well controlled, but that there was no history of renal disease or protemuria.  
The examiner noted that the Veteran's diabetes was not well controlled.

Similarly, the November 2009 VA examiner stated that the Veteran's hypertension
was not caused by diabetes because those two conditions had an onset at the same
time.

The December 2011 VA examiner also opined that the Veteran's hypertension was
less likely than not the result of his diabetes.  She noted that VA treatment records
reflected that these conditions were diagnosed at about the same time.  She
explained that diabetes can potentially aggravate hypertension in three ways.  In this
regard, she indicated that hyperinsulinemia can increase systemic blood pressure.  
She also noted that diabetic patients who start on insulin can have a hypertensive
response, possibly mediated by weight gain and the prohypertensive effect of
insulin.  Volume expansion can also be caused by insulin or hyperglycemia-induced
increase in the filtered glucose load, which in turn, causes salt loading which tends
to raise blood pressure.  Additionally increased arterial stiffness can contribute to
increased systolic pressure.  The examiner explained that these mechanisms cannot
definitively be stated as having a cause and effect relationship between the
development of hypertension in people with diabetes, and she stated that there is no
evidence that hyperglycemia directly increases blood pressure.  She also
commented that there is no common physiologic pathway between diabetes and
hypertension, although many people have these disorders concurrently, especially
people who have predisposing factors to both diseases separately, such as elevated
body mass index (BMI), sedentary lifestyle, hyperhpidemia, unhealthy dietary
practices, genetics, race, etc.  In this Veteran, other factors contributing to the
development or aggravation of hypertension included elevated BMI, history of
tobacco use, hyperlipidemia, and a sedentary lifestyle.  Because of all of the above
factors, the December 2011 VA examiner indicated that she could not state whether the Veteran's diabetes aggravated his hypertension in this case given his other risk
factors.

In addition, the December 2012 VA examiner reviewed the Veteran's claims file
and noted that he was first diagnosed with PTSD in 1993.  He was on no
medications at that time, and he was a tobacco user.  She reviewed the mental
health and general medical notes after that time, with particular attention paid to
blood pressure readings and treatment of hypertension.  She then opined that it was
less likely than not that hypertension was due to PTSD.  While some studies have
indicated a link between PTSD and an increased risk of developing hypertension,
she noted that not all people with PTSD have hypertension.  She indicated that,
because hypertension is generally a condition with many complex contributing
causes, a careful review of an individual's medical history must be undertaken in
order to determine whether there is a 50 percent or greater chance that hypertension
was caused or aggravated by PTSD.  The Veteran was noted to have PTSD as early
as 1993, but hypertension did not develop until 2000.  The examiner concluded that
PTSD did not cause hypertension.  At the time hypertension was diagnosed, the
Veteran had multiple risk factors, as detailed in the examiner s prior report, as well
as personal stress unrelated to PTSD and chronic pain.  Additionally, treatment
records were silent for other outward signs of autonomic stimulation, which may
have been expected if elevated blood pressures were attributable to a hyperadrenergic state.  In later years, when treatment records documented
symptoms and treatment of PTSD, the Veteran's blood pressure remained stable,
and there was no apparent requirement for acceleration of the medication regimen
needed to control the Veteran's blood pressure.  For these reasons, PTSD did not
appear to have aggravated hypertension beyond its normal progression.

In addition, the December 2012 VA examiner reiterated that diabetes did not cause
hypertension because the two disorders were diagnosed at about the same time.  She
also restated the potential pathways for aggravation of hypertension by diabetes.  
She emphasized that, in order to state whether diabetes aggravated hypertension in
this Veteran, one would have to carefully peruse medical history and other risk
factors.  A review of records indicated numerous other risk factors, which have
been previously discussed.  Because of these factors, the examiner concluded that it was less likely than not that hypertension was aggravated beyond its normal
progression by diabetes.

Thus, all of the medical opinions weight against the Veteran's claim.  The Board finds the December 2012 VA examiner's opinion to be particularly probative given her review of the record, discussion of risk factors, and thorough rationale.  Simply put, the evidence weighs against a finding that the Veteran's service-connected type II diabetes mellitus and PTSD caused or aggravated his hypertension. 

The Board further notes that the November 2014 VA examiner opined that it is less likely than not that the Veteran's hypertension was caused by or permanently aggravated by his service-connected coronary artery disease.  In so doing, he noted that the Veteran was diagnosed with coronary artery disease four to five years after he was diagnosed with hypertension. He also indicated that the Veteran's current control of his hypertension is better now than in the past.  Therefore, there was no evidence to suggest that the Veteran's hypertension has been aggravated beyond that expected with natural progression by his coronary artery disease.  

The Board finds the November 2014 VA examiner's opinion to be highly probative, as he reviewed the claims file and considered the Veteran's reported history.  He also provided a rationale for the conclusion reached and relied on his training, knowledge, and expertise in forming the opinion.  Accordingly, service connection is not warranted on a secondary basis.

Based on the foregoing the Board finds that the preponderance of the evidence is
against the Veteran's claim for service connection for hypertension.  Because the
preponderance of the evidence is against the Veteran's claim, the benefit of the
doubt provision does not apply.  Accordingly, the Board concludes that service
connection for hypertension is not warranted. 


ORDER

Service connection for hypertension is denied.


REMAND

The Board notes that the Veteran is currently assigned a 20 percent evaluation for his service-connected diabetes mellitus with erectile dysfunction and onychomycosis.  However, it is unclear from the available evidence whether separate evaluations would be warranted for his erectile dysfunction and onychomycosis.  Therefore, the Board finds that an additional examination is needed.

In addition, the Veteran was last afforded a VA examination in October 2013 in connection with his claim for an increased evaluation for diabetic neuropathy of all four extremities.  Since that time, the Veteran and his representative have submitted a private vocational assessment report dated in August 2014.  In that report, the vocational expert noted that the Veteran's diabetic neuropathy had negatively impacted his physical stamina and caused increased pain.  She also stated that he is no longer able to stand, push, pull, and bend and that does not have the ability to feel and have dexterity in his hands.  This report suggests that the Veteran's disabilities may have worsened since his last examination.  Therefore, the Board finds that an additional VA examination is needed to ascertain the current severity and manifestations of his service-connected diabetic neuropathy.

Moreover, the August 2014 vocational expert opined that it is at least as likely as not that the Veteran has been unable to secure and follow substantially gainful employment since at least April 2007.  However, the Veteran does not meet the schedular requirements for TDIU prior to December 3, 2013.  38 C.F.R. § 4.16(a). TDIU can be awarded on an extraschedular basis under 38 C.F.R. § 4.16(b), but the Board cannot consider such entitlement in the first instance.  Instead, the claim must be remanded so that it can be referred to VA's Director of Compensation and Pension for initial consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his diabetes mellitus, erectile dysfunction, onychomycosis, and diabetic neuropathy of the upper and lower extremities.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

2.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected diabetes mellitus with erectile dysfunction and onychomycosis.  

Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should report all signs and symptoms necessary for evaluating the disability under the rating criteria.  In particular, the examiner should indicate whether the Veteran's diabetes mellitus requires insulin, restricted diet, and regulation of activities.  In discussing the regulation of activities, the examiner should state whether the Veteran's occupational and recreational activities must be restricted due to his diabetes mellitus. 

The examiner should also indicate whether there have been any episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.

In addition, the examiner should identify and describe all complications of the Veteran's diabetes mellitus.  In so doing, he or she should specifically discuss the Veteran's erectile dysfunction and onychomycosis and provide the findings necessary to evaluate those disabilities.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected diabetic neuropathy of the upper and lower extremities

Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should report all signs and symptoms necessary for evaluating the disabilities under the rating criteria.  In particular, the examiner should indicate whether the Veteran has mild, moderate, or severe incomplete paralysis or complete paralysis of each extremity.  He or she should also discuss any functional impairment resulting from these disabilities.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.   The AOJ should review the examination reports to ensure that they are in compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ should implement corrective procedures.

4.  Following completion of the above, the issue of entitlement to a TDIU, prior to December 3, 2013, should be referred to the Director of VA's Compensation and Pension Services or the Under Secretary for Benefits, for consideration in accordance with 38 C.F.R. § 4.16(b) (2015).

5.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


